By the CouRT.
Exceptions are often so brief, that it is difficult to judge of the competency or incompetency of particular evidence offered and objected to. It depends much on the preceding evidence, and the posture of the cause at the time it is offered.
It is often better understood by the judge who has the whole case before him, than it can by the court afterward. One rule is well settled. When the objection is to the admission of evidence, and the objection is that it is irrelevant, if there be any one point, consistent with the facts in the bill of exceptions, to which it is applicable, the court cannot say that it ought not to have been admitted. In the present case, the statement objected to was in fact made in presence of the party, in regard to the construction and use of an instrument, which he had then brought to be applied to the plaintiff’s limb, the principle of which was one of the subjects of inquiry before the jury. Both as res gesta and as a statement in *508presence of the party, although we may not have been in a condition to understand it fully, we cannot say that there was error in admitting it. Exceptions overruled.